Case: 14-10082    Date Filed: 09/18/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10082
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:12-cv-01126-RBD-DAB



YOLANDA GEVARZES,

                                              Plaintiff - Appellant,

versus

CITY OF PORT ORANGE, FLORIDA,
a municipal corporation,

                                              Defendant – Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 18, 2014)

Before WILLIAM PRYOR, MARTIN, and COX, Circuit Judges.

PER CURIAM:
               Case: 14-10082     Date Filed: 09/18/2014     Page: 2 of 2


      Yolando Geverzes, a deaf woman, sued the City of Port Orange, Florida, for

violating Title II of the Americans with Disabilities Act and Section 504 of the

Rehabilitation Act of 1973. The district court granted summary judgment in favor

of the City of Port Orange, concluding that it did not violate either Title II or

Section 504 because of the arrest of Geverzes. Geverzes now appeals, framing her

sole issue on appeal as “[w]hether the District Court erred by failing to find a

genuine dispute of material fact as to whether the City refused to give Gevarzes an

equal opportunity to participate in the investigation leading to her arrest by failing

to take her full statement and to provide qualified sign language interpreters, in

violation of Title II and section 504.” (Appellant’s Initial Br. at 2).

      There is arguably more than one ground for affirming the grant of summary

judgment in favor of the City.          The district court held that the City has

demonstrated that failure to provide an interpreter was not unreasonable given

Geverzes’s “effective written communication and the totality of the circumstances .

. . .” (District Court’s Opinion, Doc. 74 at 9). We conclude that the district court

did not err in reaching this conclusion in its well-reasoned opinion.

      We need not consider the other grounds for affirmance discussed in footnote

9 of the district court’s opinion. (Doc. 74 at 9).

      AFFIRMED.




                                            2